Mexus Gold US February 7, 2011 Brian K. Bhandari UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporate Finance Washington, D.C. 20549 Re:Mexus Gold US PCAOB Deregistration Letter – Larry O’Donnell, CPA, P.C. File No. 0-52413 Dear Mr. Bhandari: Please be advised that we have again amended our Form 8-K A/3 regarding the Public Accounting Oversight Board (“PCAOB”) revoking the registration of O’Donnell. The amendment was necessary because it has come to our attention that the Form 8-K A/2 filed on January 31, 2011 and Form 8-K A/1 filed on January 14, 2011, reference the incorrect company “AVT, Inc.” which is a mistake. Accordingly, we hereby request that you remove the following filings from the SEC Edgar site: 1.Form 8-K A/2 filed January 31, 2011; 2.Form 8-K A/1 filed January 14, 2011. Thank you.Should you have any comments or questions, please do not hesitate to contact the undersigned.Thank you. Best regards, Mexus Gold US /s/ Paul D. Thompson Paul D. Thompson President
